DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (Claims 1-6) in the reply filed on   5/19/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is missing the claim number from which it depends rendering it indefinite.  Claim 4 has been treated as depending from claim 1 for examination purposes but clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,097,406 to Gang.
Regarding claim 1 Gang discloses a rack for holding a wheel in an upright position, wherein the rack comprises: a frame having a base (13/14/16) and a pair of arms (17/18), each arm being pivotally attached to opposite sides of the base to pivot between an open configuration (pivotal supports), wherein the arms are arranged to extend generally upwardly so as to receive an upright wheel therebetween and a folded configuration (different rotational position), and wherein the arms are foldable inwardly onto the base.
Regarding claim 2 Gang discloses each arm has a lower portion arranged so as to support a lower rim portion of a tyre of the wheel above the base, such that, when the wheel is so supported in the upright position, the arms rotate inwardly to clamp upper 
Regarding claims 3, 19 Gang discloses a pair of support portions (21-24) on opposing sides of each arm, wherein the support portions are arranged to receive opposing side edges of the tyre rim.
Regarding claims 4  and 20-22 Gang discloses the arms are one of two pairs of arms (each end 17/18 can be considered an arm, connected via 21-24), such that the rack is configured to receive a pair of upright wheels in parallel spaced-apart configuration, each wheel being receivable in one of each pair of associated arms.   Two narrower wheels could readily be received side by side. 
Regarding claim 5 Gang discloses the arms on each side of the base are coupled together so as to be rotatable in tandem (connected via 21-24).
Regarding claims 6 and 23-25 Gang discloses when in the folded configuration, the rack is stackable onto another such folded rack so as form a vertical stack.  This claim is entirely functional and does require any particular structural limitation.  The devices taught by Gang are capable of being stacked and thus read on the claim language.  See MPEP 2114.

Claim(s) 1, 3-6, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,956,763 to D’Arca.
Regarding claim 1 D’Arca discloses a rack for holding a wheel in an upright position, wherein the rack comprises: a frame having a base (14/16) and a pair of arms (24/26), each arm being pivotally attached to opposite sides of the base to pivot 
Regarding claims 3 D’Arca discloses a pair of support portions (unlabeled connecting portions spanning width of device) on opposing sides of each arm, wherein the support portions are arranged to receive opposing side edges of the tyre rim.
Regarding claims 4 and 21 D’Arca discloses the arms are one of two pairs of arms (each instance of 24 and 26 can be considered an arm), such that the rack is configured to receive a pair of upright wheels in parallel spaced-apart configuration, each wheel being receivable in one of each pair of associated arms.  The device is capable of receiving a pair of wheels.
Regarding claim 5 D’Arca discloses the arms on each side of the base are coupled together so as to be rotatable in tandem (unlabeled connecting portions spanning width of device).
Regarding claims 6 and 24 D’Arca discloses when in the folded configuration, the rack is stackable onto another such folded rack so as form a vertical stack (see figure 4).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619